Butler, J.
From the time the bill of lading was received by the respondents’ agent, at least, they wore owners of the coal. They could, thereafter, have transferred it to whom they pleased, and if the libellants had carried it away they could have sustained an action for its value. It was kept near the wharf in pursuance of their order, and they are justly responsible for the use of the vessel during the time it was thus detained. If not satisfied to be so resjmnsible they should have designated another place, when this was found to bo occupied.
The difficulty respecting privity between the parties, dis*640appears wlie'n the ownership of the coal is traced to the respondents. The law implies a contract from the relations of the parties growing out of the transaction. Robbins v. Welsh, 9 Phila. R. 409; Griffiths v. Ingledew, 6 S. & R. 429; R. Co. v. Northham, 2 Benedict’s R. 1. The case is readily distinguishable from an ordinary claim for demurrage where the obligation of the vessel is to carry to a particular port, leaving to it the selection of a place to unload.
A decree must be entered for the libellants.